Citation Nr: 1043064	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-26 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for lumbar spine degenerative 
changes with left lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1981 to April 1985 and 
September 1985 to September 2001.

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The competent evidence of record does not show that the Veteran's 
back disability was incurred in or is related to his period 
active military service.


CONCLUSION OF LAW

The Veteran's lumbar spine degenerative changes with left lower 
extremity sciatica were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In February 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service 
connection for his claimed disorder and described the types of 
evidence that the Veteran should submit in support of his claim.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claim.  The VCAA notice letter also addressed the elements 
of degree of disability and effective date.    

The Board further notes that the Veteran was provided with a copy 
of the August 2008 rating decision and the March 2009 statement 
of the case (SOC), which cumulatively included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach the 
decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in July 2008 
and associated the Veteran's service treatment records (STRs) and 
post service treatment records with the claims file to the extent 
possible.  The Board also notes that the Veteran's hearing 
transcript is associated with the claims file as well.

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case for the Veteran's back disability was more than adequate, as 
it was predicated on a full reading of the available medical 
records in the Veteran's claims file.  The examination included 
the Veteran's subjective complaints about his disability and the 
objective findings needed to rate the disability. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of the 
term "service connection" in section 1154(b) simply refers "to 
proof of incurrence or aggravation of that disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability."  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, section 1154(b) relaxes the evidentiary 
requirements in that the Veteran's "'lay or other evidence' 
[should] be accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' that 
the disease or injury was not incurred or aggravated in service 
or during an applicable presumption period."  Id. at 508 
(emphasis in original).  The Board notes that the Veteran's DD 
Form 214 indicates that he is in receipt of the Combat Action 
Ribbon, but he testified that he hurt his back in October or 
November 1985 while moving a desk in Pensacola, Florida.  Thus, 
the Board finds that the Veteran's claimed in-service back injury 
is not consistent with the circumstances, conditions, or 
hardships of his combat service, and the presumptions afforded 
combat veterans are not applicable to his claim.      

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   
Analysis

As mentioned above, the Veteran contends that he first noticed 
his back problems while moving a desk in Pensacola, Florida, in 
October or November 1985.  He asserts that he was seen multiple 
times over the succeeding 15 years, that his injury had "chronic 
times" rather than permanency, and that it has hurt since he 
retired from active military service.  The Veteran's wife also 
submitted a statement saying that the Veteran periodically saw 
medical staff while in service.

The Board initially notes that the record contains evidence of a 
back injury in service.  For example, in July 1989, the Veteran 
complained of mid back pain for one day with lower back pain upon 
waking in the morning.  He also received treatment for mid back 
and leg pain in December 1994.  Finally, the Veteran complained 
of an unidentified musculoskeletal injury in May 2001 and upper 
back pain in September 2001.  

The Veteran then retired from active military service in 
September 2001.  The evidence reveals that he next received 
treatment for a back disability in June 2007, and he did not file 
a claim for service connection until February 2008.  Because of 
these records, VA afforded the Veteran with a compensation and 
pension examination in July 2008.  The Veteran told the examiner 
that that his low back pain began in either 1985 or 1986 as a 
result of a straining or lifting type of injury while moving some 
boxes during service.  He described his symptomatology as 
including stiffness, tightness, and achiness, with episodes of 
sharp pain and spasms.  He also complained of moderate flareups 
as often as weekly depending on activity level and lasting for 
one to two days.  The flareups caused pain in both calves and 
were precipitated by bending, lifting, twisting, overexertion, 
and changes in weather.  After an examination and review of his 
X-rays, the Veteran was diagnosed with mild superior endplate 
deformity of L4 with associated loss of disc space height at 
L3/L4 and atherosclerotic vascular disease.  Unfortunately, the 
examiner's medical opinion was that he could not resolve the 
issue of the etiology of the Veteran's back disorder without 
resorting to mere speculation because there was no documentation 
of an injury, event, treatment, or complaint of back pain during 
service.  Although the examiner found one documentation of back 
pain within the service treatment records, the examiner noted 
that the entry was regarding thoracic or mid back pain that was 
different from the Veteran's complaints at the examination of low 
lumbar and paralumbar back pain.  Thus, the examiner reaffirmed 
that given the lack of medical documentation regarding onset, 
treatment, injury, or complaint of a low back disorder having 
occurred while on active duty, it would require resorting to mere 
speculation to render a medical opinion that the Veteran's 
current lumbar spine disorder is due to or a result of his active 
military service. 

In this regard, the Board finds that the statements from the 
Veteran and his wife are not credible regarding his multiple 
treatments for a back disability in service.  As mentioned above, 
the Veteran first received treatment for a back injury in July 
1989.  At that time, he presented to sick bay complaining of 
lower back pain in the sacral aspect since he woke up that 
morning.  He denied any trauma or any past history of similar 
symptoms.  He was diagnosed with a muscle spasm.  Then, in 
December 1994, he presented for treatment for middle back and leg 
pain that was relieved by sitting.  He was not diagnosed with a 
back disorder at this time.  Next, in May 2001, the Veteran 
complained of an unidentified musculoskeletal injury.  Finally, 
the Veteran reported non-traumatic back pain below the shoulder 
blades (upper back pain) that began slowly over days, weeks, or 
months in September 2001.  None of these four treatment records 
made any reference to a lifting injury in 1985.  On the contrary, 
in July 1989, the Veteran denied any trauma or previous injury to 
his low back.  Furthermore, the Veteran underwent medical 
examinations during his second tour of service in September 1985 
(enlistment), August 1985, August 1990, April 1994, February 
1995, January 1997, October 1998, and June 2001.  Each of these 
examinations was accompanied by the Veteran's report of medical 
history, and each examination revealed that the Veteran's spine 
and musculoskeletal system were clinically normal.  The Veteran 
also denied any history of recurrent back pain; lameness; and 
bone, joint, or other deformity in each report of medical 
history.  At his retirement examination in June 2001, the Veteran 
even wrote that his health was "overall good" and told the 
doctor he had "no complaints."   Therefore, not only are the 
Veteran's service treatment records silent regarding any lifting 
injury in 1985, but they are also inconsistent with the Veteran's 
and his wife's statements in that he consistently denied any 
history of a back injury throughout his entire military service.

After his retirement in September 2001, the Veteran went several 
years before he required any treatment related to his back.  In 
June 2007, the Veteran complained of pain in his left paraspinal 
lumbar that felt like a knot after lifting a 15-pound chair that 
afternoon.  He described a history of falls in the past off of 
barns and out of trees that have hurt his back but "no major 
traumas."  He did not mention any lifting injury in service.  
Ten days later, he returned to the clinic to follow up on his 
back pain.  The doctor noted that the source of information was 
the Veteran and remarked that his past medical history was 
unremarkable.  Finally, the Board notes that post service 
treatment records also contain a complaint of a musculoskeletal 
strain in July 2003 after the Veteran awoke with pain in his 
right side trapezius.  Again, the Veteran did not mention a 
lifting injury in 1985 at that time.

In light of the foregoing, the Board notes that the lay 
statements asserting the Veteran injured his back lifting a desk 
in 1985 and received treatment since that time are not credible.  
Furthermore, the only competent nexus opinion of record was 
merely that an opinion could not be reached without resorting to 
mere speculation.  Because of the lack of a competent medical 
opinion linking the Veteran's current back disability to his 
military service or credible evidence of a continuity of 
symptomatology since service, the Board finds the preponderance 
of the evidence is against the Veteran's claim.  Therefore, 
service connection for a back disability is not warranted, and 
the Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for lumbar spine degenerative 
changes with left lower extremity sciatica is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


